PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/813,267
Filing Date: 15 Nov 2017
Appellant(s): Androulaki et al.



__________________
Raffi Gostanian
Reg. No. 42,595
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 1/26/2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 8/21/2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2) Response to Argument
Issue #1:
	On pages 7-10 of the Appeal Brief, Appellant argues that Ben-Ari, Kreder, and Cusden, whether taken alone or in combination, do not teach or suggest, “sharing, by the peer node, the shared secret with a client node of the blockchain during a setup phase of an execution environment associated with a chaincode”. The examiner respectfully disagrees.
	As an initial note, the examiner respectfully points out that Appellant’s primary argument stems from the claimed “setup phase” of the aforementioned limitation. Simply said, Appellant is asserting that Figure 3 of Ben-Ari could not disclose the recited “setup phase” because Figure 2 of Ben-Ari discloses a “setup block diagram”. However, and as the examiner has repeatedly asserted, the claim does not limit itself to only a single “setup phase”, nor does the claim define what “a setup phase of an execution environment associated with a chaincode” actually entails. Further, the examiner is not challenging that Figure 2 of Ben-Ari discloses a “setup block diagram”, however the examiner is asserting that Figure 3 of Ben-Ari also discloses a “setup phase” in its own 
	In other words, Ben-Ari discloses two, separate “setup phases”: a first setup phase that’s shown in Figure 2 and a second setup phase that’s shown in Figure 3. Both phases are associated with each other, but are functionally distinct. For example, the setup phase shown in Figure 2 pertains to the creation of a smart contract and the creation of public/private keys associated with various parties (see paragraphs 44 and 59 of Ben-Ari). These created public keys are then included within the smart contract and the smart contract is posted to a blockchain (see steps 2.08 and 2.10 of Figure 2). The setup phase of Figure 3 pertains to the creation of a shared secret at an initiator device, where the shared secret is encrypted via a recipient party’s public key. The encrypted shared secret, and private data encrypted by the shared secret, are then posted to the blockchain via a created transaction so that the recipient party may retrieve both the private data and the shared secret.
	Thus, there are conceptually two distinct setup phases occurring in Ben-Ari: the creation of a smart contract containing the public keys of various parties (shown in Figure 2) and the creation and sharing of a shared secret from one of the parties to another party (shown in Figure 3). This is further detailed by Figure 1, which details a “Blockchain A” (i.e., “the blockchain” respectively noted at step 2.10 in Figure 2 and step 3.14 in Figure 3), which clearly holds two different pieces of data: the smart contract holding the public keys (“Public Keys Smart Contract” created in Figure 2) and the transaction block containing a shared secret to be later received by a recipient (“Object 1 Smart Contract” created in Figure 3). Each of these respective “smart contracts” are 
Moving on to the contended limitation, “sharing, by the peer node, the shared secret with a client node of the blockchain during a setup phase of an execution environment associated with a chaincode”, the examiner notes that there are three distinct limitations here: 1) sharing of a shared secret by a peer node with a client node of a blockchain, 2) the sharing occurring during a setup phase of an execution environment, and 3) the execution environment being associated with a chaincode. In order to meet each of these three limitations, the examiner referred specifically to Figure 3 of Ben-Ari.
In disclosing the first limitation (i.e., sharing of a shared secret by a peer node with a client node of a blockchain), the examiner referred to steps 3.06, 3.08, and 3.12 of Figure 3. Specifically, these steps outline a shared secret being encrypted at a user device via a recipient’s public key, and posting the encrypted shared secret to a blockchain as a transaction. Figure 4 continues to disclose the recipient retrieving the transaction and ultimately the shared secret (see step 4.04 of Figure 4). Here, the user device of Figure 3 is being interpreted as the claimed “peer node”, the recipient device of Figure 4 as being the claimed “client node”, the user device and the recipient device being parties of a “blockchain”, and the posting of a shared secret, via the user device, to a blockchain such that a recipient device can later retrieve the shared secret as being the claimed “sharing of a shared secret”.  
In disclosing the second limitation (i.e., the sharing occurring during a setup phase of an execution environment), the examiner referred to Figure 3, as a whole, creation of a shared secret and the creation of a blockchain transaction including the shared secret, then Figure 3 is wholly directed to a “setup phase of an execution environment”. The claimed “execution environment” is further disclosed explicitly by step 3.14, where the transaction containing at least the shared secret is created and posted to the blockchain. In other words, the transaction datum containing at least the shared secret is the “execution environment”. Again, Figure 1 details the “execution environment” created within Figure 3 as the “Object 1 Smart Contract” included within Blockchain A.  
In disclosing the third limitation (i.e., the execution environment being associated with a chaincode), the examiner further noted that the transaction being setup via Figure 3 is done with association to the “Public Keys Smart Contract” (see Figure 1) that was previously setup via Figure 2. Here, the “Public Keys Smart Contract” was being interpreted as the recited “chaincode”, which Appellant does not contend. This smart contract created via Figure 2 includes public keys of parties that are utilized to encrypt the shared secret, such as the user device shown in Figure 3, steps 3.06 & 3.08, prior to including the encrypted shared secret (Figure 3, steps 3.12 & 3.14) within a transaction  (i.e., the “execution environment”) to be posted. Thus, the “execution environment 
	Therefore, in rejecting the limitation, “sharing, by the peer node, the shared secret with a client node of the blockchain during a setup phase of an execution environment associated with a chaincode”, the examiner specifically referred to the setup phase fully detailed by Figure 3 of Ben-Ari. As demonstrated above, each contended limitation was properly mapped to via Figure 3 and the respective corresponding paragraphs of Ben-Ari noted in the Final Rejection dated 8/21/2020. Again, the examiner emphasizes that nothing limits the present claim as only pertaining to a single setup phase, nor does anything prevent the examiner from interpreting Figure 3 as being a setup phase itself. The examiner has also demonstrated that by virtue of Figure 3 being directed to a creation process involving both a shared secret and a corresponding transaction environment, then Figure 3 fully teaches the “setup phase of an execution environment”. Appellant has repeatedly tried to blur the teachings of Ben-Ari by merely focusing on the labeling of each figure while ignoring the breadth of their own claim. Besides this, the examiner has repeatedly demonstrated not only how Figure 3 discloses the contended limitation as a whole, but also how Figure 3 itself is a respective setup phase of a particular transaction environment involving a shared secret, as is being claimed. 
	Thus the examiner respectfully submits that the rejections of at least claims 1, 8, and 15 should be sustained. 

Issue #2:
“setting the local secret to a next value argument (n+1), where the value of ‘n’ is a number of arguments in the chaincode”. The examiner respectfully disagrees.
First, the examiner relied on element 800 of Figure 8 of Ateniese to disclose the contended limitation. Specifically, this figure outlines three separate blocks (s’, s’’, and s’’’) being linked together via a hash value of a prior block. In other words, block s’ is linked to block s, block s’’ is linked to block s’, and block s’’’ is linked to block s’’. Each block, s’, s’’, and s’’’, are generated via “local secrets” such as ctr, x, and r, which is detailed at the top of each block in element 800 (e.g., s’ is created by hashing ctr and a function of s, x, r, while s’’ is created by hashing ctr’ and a function of s’, x’, r’’). Here, a “local secret” is being set as a “next value argument” because each of s’, s’’, s’’’ are created from said “local secret variables” (i.e., the aforementioned values of ctr, x, and r), and are included in a HashPrev function in the next value argument (e.g., HashPrev(s), HashPrev(s’), and HashPrev(s’’)). 
In other words, each respective block element (elements 832, 820, and 834) contain “local secrets” (e.g., ctr, x, and r), and these local secrets are utilized to create a respective “s” value (e.g., s’, s’’, and s’’’ shown at the top of each block element). The respective “s” value created is then set as the next value argument (i.e., within the next block element) by virtue of each subsequent block containing the datum “HashPrev” of the corresponding block’s “s” value. Thus, block element 832 has s’ being set in the next block element 820 as HashPrev(s’), while block element 820 has s’’ being set in the next block element 834 as HashPrev(s’’). 
“… (n+1), where the value of ‘n’ is a number of arguments in the chaincode”. Here, the claim does not formally provide a numerical bounds on “n”, and thus “n” may be simply zero (i.e., zero arguments in the chaincode). Thus, if “n” is construed as zero, then the claim would simply limit the “next value argument” as being (0+1), which corresponds to the immediate next block element shown in Figure 8 of Ateniese. Thus, block element 832 would pertain to block element 820 while block element 820 would pertain to block element 834. Again, each of the blocks are respectively chained together via setting the current “s” value as the HashPrev value in the next block element. 
Third, in an attempt to define what “chaincode” is, Appellant turns to their own Specification. Specifically, Appellant refers to paragraph 19 of the Specification which recites, “A chaincode, also sometimes referred to as a smart contract, is a computer program that runs in the distributed operating environment provided by the blockchain system … can embed any business logic, form the negotiation of insurance contracts, procurement processes, etc., to the exchanges over a supply-chain or business network to the transfers of assets”, however none of these limitations are explicitly recited by the contended limitation. Thus, in response to Appellant's argument that the references fail to show certain features of Appellant’s invention, it is noted that the features upon which applicant relies (i.e., “A chaincode, also sometimes referred to as a smart contract, is a computer program that runs in the distributed operating environment provided by the blockchain system … can embed any business logic, form the negotiation of insurance contracts, procurement processes, etc., to the exchanges over a supply-chain or business network to the transfers of assets”) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). The examiner respectfully submits that even Appellant’s own Specification fails to distinctly clarify what the claimed “chaincode” actually is due to non-limiting language (e.g., “also sometimes referred to as a smart contract”, “can embed any business logic … to the transfers of assets”). Thus, under broadest reasonable interpretation, the examiner maintains that the claimed “chaincode” can be interpreted as the blocks chained together in Ateniese, as is shown via elements 832, 820, and 834 in Figure 8.
Therefore, in view of the above, the examiner respectfully submits that the rejections of claims 5, 12, and 19 should be sustained. 


For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/DANIEL B POTRATZ/Primary Examiner, Art Unit 2491                                                                                                                                                                                                        
Conferees:
/MATTHEW T HENNING/Primary Examiner, Art Unit 2491    

/ASHOKKUMAR B PATEL/Supervisory Patent Examiner, Art Unit 2491                                                                                                                                                                                                                                                                                                                                                                                                            Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires